United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.H., Appellant
and
DEPARTMENT OF JUSTICE, BUREAU OF
PRISONS, Miami, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-1586
Issued: February 15, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA HOWARD FITZGERALD, Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 16, 2012 appellant filed a timely appeal from a January 18, 2012 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP) denying his request for
reconsideration. Because more than 180 days has elapsed between the last merit decision dated
December 16, 2010 to the filing of this appeal, the Board lacks jurisdiction to review the merits
of appellant’s claim. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20
C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction to review the January 18, 2012 nonmerit
decision.
ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration on
the grounds that it was not timely filed and did not demonstrate clear evidence of error.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On May 4, 2010 appellant, then a 44-year-old electronics technician, filed a traumatic
injury claim alleging that on October 22, 2009 he injured his right shoulder while attempting to
remove a television from a rack above chest level. The employing establishment controverted
the claim on the grounds that his supervisor had no knowledge that he had injured himself and
his October 22, 2009 workload did not involve work on a television set. In addition, the
employing establishment indicated that appellant partially filled out a traumatic injury claim in
October 2009, but he stated that he did not wish to seek medical care or make it an active case.
In a letter dated May 7, 2010, OWCP notified that he that no evidence had been received in
support of his claim. Appellant was advised as to the type of medical and factual evidence to
submit and given 30 days to provide this information. No evidence was received.
By decision dated June 7, 2010, OWCP denied appellant’s claim on the grounds that he
failed to establish fact of injury.
In a letter dated June 11, 2010, appellant’s representative requested a telephonic hearing
before an OWCP hearing representative, which was held on October 12, 2012. At the hearing,
appellant testified that it was part of his work duties to remove and replace television sets. He
testified that he did not immediately report the incident and did not seek medical treatment until
the following day. Appellant stated that he had filed a traumatic injury claim in November 2009,
but did not realize it had not been activated until the employing establishment asked him if he
wanted the claim to be active in April 2010. He testified that, while there was no written work
order for him to remove the television set, he had received verbal instructions from his
supervisor.
Following the request for a telephonic hearing and the October 12, 2010 telephonic
hearing, OWCP received medical evidence including reports for the period October 22, 2009 to
September 9, 2010 from Dr. Roberto A. Moya, a treating Board-certified orthopedic surgeon,
diagnosing right C5-6 cervical radiculopathy, post-traumatic facetogenic arthropathy and right
shoulder tendinitis with a small partial rotator tear. Dr. Moya noted that appellant sustained the
injury at work on October 22, 2009 removing a television set.
OWCP also received statements from appellant and the employing establishment
regarding the filing of the claim form on May 4, 2010 instead of immediatley following the
October 22, 2009 incident. It also received a traumatic injury claim form dated November 7,
2009 noting that he sustained a right shoulder injury on October 22, 2009 while attempting to
remove a television from a rack above chest level.
By decision dated December 15, 2010 and finalized on December 16, 2010, an OWCP
hearing representative affirmed the denial of appellant’s claim. He found that the evidence was
insufficient to establish that the incident occurred as alleged due to the inconsistencies in the
evidence including the lack of any witness statements or knowledge by his supervisor regarding
the incident.
On December 19, 2011 OWCP received appellant’s undated request for reconsideration.
Appellant contended that the denial of his claim was contrary to OWCP policy and contained

2

erroneous information. He also argued that it was the fault of the employing establishment for
failing to timely submit his claim form and that the employing establishment provided inaccurate
information to OWCP regarding his claim. Appellant alleged retaliation by the employing
establishment in its failure to timely file his claim due to his filing of an Equal Employment
Opportunity (EEO) complaint in 2008 against his supervisor. He also alleged that subsequent to
the filing of his EEO complaint he was subjected to retaliatory actions by his supervisor. In
support of his request, appellant submitted a copy of his position description and e-mail
correspondence.
By decision dated January 18, 2012, OWCP denied appellant’s request for
reconsideration finding that it was not timely filed and failed to present clear evidence of error.
LEGAL PRECEDENT
OWCP, through regulations, has imposed limitations on the exercise of its discretionary
authority under section 8128(a) of FECA.2 It will not review a decision denying or terminating a
benefit unless the application for review is filed within one year of the date of that decision.3
When an application for review is untimely, OWCP undertakes a limited review to determine
whether the application presents clear evidence that OWCP’s final merit decision was in error.4
Its procedures state that OWCP will reopen a claimant’s case for merit review, notwithstanding
the one-year filing limitation set forth under section 10.607 of OWCP regulations,5 if the
claimant’s application for review shows clear evidence of error on the part of OWCP.6 In this
regard, OWCP will limit its focus to a review of how the newly submitted evidence bears on the
prior evidence of record.7
To establish clear evidence of error, a claimant must submit evidence relevant to the issue
which was decided by OWCP.8 The evidence must be positive, precise and explicit and must
manifest on its face that OWCP committed an error. Evidence which does not raise a substantial
question concerning the correctness of OWCP’s decision is insufficient to establish clear
evidence of error. It is not enough to merely show that the evidence could be construed so as to
produce a contrary conclusion. This entails a limited review by OWCP of how the evidence
submitted with the reconsideration request bears on the evidence previously of record and
whether the new evidence demonstrates clear error on the part of OWCP. To show clear
2

See J.W., 59 ECAB 507 (2008); Mary A. Ceglia, 55 ECAB 626 (2004).

3

20 C.F.R. § 10.607; see B.W., Docket No. 10-323 (issued September 2, 2010); A.F., 59 ECAB 714 (2008);
Gladys Mercado, 52 ECAB 255 (2001).
4

D.G., 59 ECAB 455 (2008); Cresenciano Martinez, 51 ECAB 322 (2000).

5

20 C.F.R. § 10.607.

6

See M.L., Docket No. 09-956 (issued April 15, 2010); Robert G. Burns, 57 ECAB 657 (2006).

7

Andrew Fullman, 57 ECAB 574 (2006); Alberta Dukes, 56 ECAB 247 (2005).

8

F.R., Docket No. 09-575 (issued January 4, 2010); S.D., 58 ECAB 713 (2007); Joseph R. Santos, 57 ECAB
554 (2006).

3

evidence of error, the evidence submitted must be of sufficient probative value to prima facie
shift the weight of the evidence in favor of the claimant and raise a substantial question as to the
correctness of OWCP’s decision.9
OWCP’s procedures note that the term clear evidence of error is intended to represent a
difficult standard. The claimant must present evidence which on its face shows that OWCP
made an error (for example, proof that a schedule award was miscalculated). Evidence such as a
detailed, well-rationalized medical report which, if submitted before the denial was issued,
would have created a conflict in medical opinion requiring further development, is not clear
evidence of error.10 The Board makes an independent determination of whether a claimant has
submitted clear evidence of error on the part of OWCP.11
ANALYSIS
OWCP properly determined that appellant failed to file a timely application for review.
Its procedures provide that the one-year time limitation period for requesting reconsideration
begins on the date of the original OWCP decision.12 A right to reconsideration within one year
also accompanies any subsequent merit decision on the issues.13 The Board notes that, for merit
decisions issued prior to August 29, 2011, OWCP’s procedures provided that the timeliness for a
reconsideration request was determined not by the date OWCP received the request, but by the
postmark on the envelope.14 OWCP’s procedures provide that timeliness is determined by the
postmark on the envelope, if available. Otherwise, the date of the letter itself should be used.15
The envelope containing appellant’s initial reconsideration request was not retained in the
record. However, the initial request was undated and not received until December 19, 2011.
This is more than one year after the December 15, 2010 decision. As appellant’s undated request
for reconsideration was received by OWCP on December 19, 2011, more than one year after the
last merit decision of December 15, 2010, it was untimely. Consequently, he must demonstrate
clear evidence of error by OWCP in denying his claim for compensation.16

9

J.S., Docket No. 10-385 (issued September 15, 2010); D.D., 58 ECAB 206 (2006); Robert G. Burns, supra
note 6.
10

James Mirra, 56 ECAB 738 (2005); Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsideration,
Chapter 2.1602.3(c) (October 2011).
11

See M.L., supra note 6; G.H., 58 ECAB 183 (2006); Jack D. Johnson, 57 ECAB 593 (2006).

12

20 C.F.R. § 10.607(a).

13

Robert F. Stone, 57 ECAB 393 (2005).

14

Federal (FECA) Procedure Manual, supra note 10, Chapter 2.1602.3(b)(1) (January 2004). OWCP’s new
procedures as of August 29, 2011 require that for all merit decisions issued on and after August 29, 2011, the
timeliness of a reconsideration request is determined by the date the request is received by OWCP. Federal (FECA)
Procedure Manual, supra note 10, Chapter 2.1602.4(e) (August 29, 2011).
15

20 C.F.R. § 10.607(a); Federal (FECA) Procedure Manual, supra note 14.

16

Id. at § 10.607(a); see D.G., 59 ECAB 455 (2008); Debra McDavid, 57 ECAB 149 (2005).

4

The underlying claim for compensation was denied on the grounds that appellant had not
established fact of injury due to the inconsistencies in the factual evidence. On reconsideration
appellant alleged that the evidence was sufficient to establish an employment incident occurred
at the time, place and in the manner alleged on October 22, 2009. He also argued that OWCP
failed to follow its procedures in denying his claim and that it failed to consider that he had filed
an EEO claim against his supervisor. However, appellant does not state the basis for the EEO
claim against his supervisor other than alleging retaliation for filing the claim. OWCP, however,
had considered the contemporaneous evidence and found that there were inconsistencies that cast
doubt as to whether the incident occurred as alleged.17 This included a review of employing
establishment forms completed by appellant and statements from supervisors. Appellant alleged
that he timely submitted his traumatic claim form and OWCP should accept the incident as
alleged, but he did not submit probative evidence establishing clear evidence of error in the
finding that the incident did not occur at the time, place and in the manner alleged. As noted
above, it is not enough merely to show that the evidence could be construed so as to produce a
contrary conclusion. The weight of the evidence must shift in favor of the claimant. Appellant
did not show clear evidence of error in OWCP’s finding as to the occurrence of an employment
incident on October 22, 2009.
On appeal, appellant contends that his reconsideration request was timely filed as it was
mailed on December 14, 2012.
As noted above, the evidence demonstrates that his
reconsideration request was filed after the one-year time period had elapsed. Appellant also
asserted that the statements and evidence submitted by the employing establishment were false.
However, he submitted no evidence showing that the employing establishment provided false
statements or manufactured evidence in connection with his claim. Appellant also contends that
his position description establishes that he was performing the duty he alleged caused his injury.
While a position description details the duties of the position, it does not establish that he was
performing those duties on the date of the alleged October 22, 2009 incident. Lastly, appellant
asserted that he timely mailed his reconsideration request and submitted evidence of this to the
Board. However, the Board may only review evidence that was in the record at the time OWCP
issued its final decision.18
CONCLUSION
The Board finds that OWCP properly denied appellant’s request for reconsideration as it
was untimely filed and insufficient to establish clear evidence of error.

17

It is well established that a claimant cannot establish fact of injury if there are inconsistencies that cast doubt as
to whether the incident occurred as alleged. S.P., 59 ECAB 184 (2007); Gene A. McCracken, 46 ECAB 593 (1995);
Mary Joan Coppolino, 43 ECAB 988 (1992).
18

See 20 C.F.R. § 501.2(c)(1); M.B., Docket No. 09-176 (issued September 23, 2009); J.T., 59 ECAB 293 (2008);
G.G., 58 ECAB 389 (2007); Donald R. Gervasi, 57 ECAB 281 (2005); Rosemary A. Kayes, 54 ECAB 373 (2003).

5

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated January 18, 2012 is affirmed.
Issued: February 15, 2013
Washington, DC

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

